Citation Nr: 0608026	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-07 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a back disability, 
including claimed as secondary to service-connected malaria.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   

Procedural history

The veteran served on active duty from July 1942 until 
November 1945.  

In a January 1946 VA rating decision, the veteran was granted 
entitlement to service connection for malaria.  A 
noncompensable disability rating was assigned.  

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for a low back condition, 
as claimed as secondary to service-connected malaria.  The 
July 2002 rating decision denied the veteran's claim.  He 
disagreed with that decision and perfected his appeal in 
March 2003.    

In April 2005, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  

This matter was previously before the Board in June 2005, at 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  That development has been 
completed, and the matter has been returned to the Board for 
further appellate action.  

Issues not on appeal

In its June 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for hearing loss, 
tinnitus, post-traumatic stress disorder, bilateral defective 
vision and a heart condition.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2005).  Accordingly, those issues 
will not be discussed further herein.


FINDINGS OF FACT

1.  The veteran has been diagnosed with arthritis of the 
lumbar spine.  

2.  The veteran has been granted service connection for 
malaria.  

3.  The medical evidence of record does not indicate that the 
veteran's spine disability is related to his military service 
or to service-connected malaria.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).  

2.  A back disability is not due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to secondary service 
connection for a back disability.  Essentially, he contends 
that his current back disability developed as a consequence 
of an in-service accident or secondary to service-connected 
malaria.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the February 2003 
SOC and the September 2005 SSOC.  

Crucially, the AOJ, informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
May 18, 2001, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The May 
2001 VCAA letter specifically informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide an adequate description of the records as well as 
authorization for records not held by the Federal government. 

Finally, the May 2001 letter advised the veteran that VA 
would consider all information of record relating to his 
claim.  Further, the letter directed the veteran to submit 
any evidence relating to RO directly.  Moreover, the February 
2003 SOC also provided the veteran with specific notice of 
the need to submit or identify to VA any evidence in his 
possession.  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and private treatment 
records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   The Board remanded this issue for a 
medical nexus opinion, which was added to the veteran's VA 
claims folder in August 2005.   This report reflects that it 
was undertaken by an appropriately credentialed medical 
professional with reference to the veteran's claims folder 
and medical record.  The content of the opinion will be 
discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  The veteran presented 
sworn testimony before the undersigned at a personal hearing 
at the RO in April 2005.   

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 
U.S.C.A. § 1154(b) presumption only relates to the question 
of service incurrence, it does not relate to questions of 
whether the veteran has a current disability or whether there 
was a nexus between the in-service event and the current 
disability.

Analysis

The veteran is seeking entitlement to service connection of 
lumbar spine disability.  Essentially he contends that an 
accident during service caused his current disability. In the 
alternative, the veteran asserts that the disability 
developed secondary to his service-connected malaria.  The 
Board will discuss the veteran's contentions as they relate 
to direct and secondary service connection in turn.  

Direct service connection

The veteran has contended that his back disability should be 
granted direct service connection due to an in-service 
accident.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

The medical evidence associated with the veteran's claims 
folder documents arthritis of the lumbar spine.  Element (1) 
has been met. 

Concerning element (2), in-service incurrence of disease or 
injury, the Board will discuss illness and injury in turn.  

With respect to in-service disease, the veteran does not 
contend that arthritis or other disease of the spine was 
present in service or within one year following separation 
from service, and the evidence of record does not support 
such a conclusion. The medical records show that the veteran 
sought treatment for a back problem beginning in 1987.  This 
is over four decades after separation from service, and is 
well past the one-year mark for presumptive service 
connection.  The veteran does not allege that he had a 
disease of the back during service. 

Turning to injury, the veteran has provided written 
statements and sworn testimony that he suffered an accident 
which injured his low back during service.  See  the April 
2005 hearing transcript, pages 12-14.  There is no reference 
to such accident, or to a back injury, in the veteran's 
service medical records.  However, the veteran is a veteran 
of combat.  His testimony regarding the in-service accident 
is satisfactory lay evidence of service incurrence of such 
injury, based on the presumptions related to the records of 
combat veterans.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  Given the nature and 
circumstances surrounding the events described by the 
veteran, the Board will presume that an in-service injury 
occurred.  Accordingly, element (2), evidence of in-service 
injury has been met.  

Turning to critical element (3), medical nexus, there is of 
record only one competent and probative medical opinion 
regarding the source of the veteran's lumbar spine arthritis, 
the August 2005 VA opinion which was obtained pursuant to the 
Board's remand.  The reviewing physician noted his review of 
the veteran's entire medical record, including the private 
treatment records dating back to 1987.  The reviewing 
physician noted the treating physician's references to a 1992 
motor vehicle accident.  Based upon the physician's review of 
those records, the physician determined that there was no a 
basis for relating the veteran's current disability to the 
undocumented in-service accident.  

The Board observes that the physician's opinion appears to be 
congruent with the clinical evidence of record.  A back 
disability was initially identified in 1987, over four 
decades after the veteran left military service.  There is no 
suggestion that an in-service injury contributed to the back 
disability.  Those records do, however, document the 1992 
motor vehicle accident as being a significant factor.

The only evidence seeking to relate the veteran's in-service 
accident to his development of arthritis some forty years 
later emanates from the veteran himself.  However, it is now 
well settled that the veteran as a lay person without medical 
training is not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  As such, the veteran's nexus opinion is not 
competent evidence in support of the claim.  

Accordingly, as the competent and probative medical evidence 
of record does not to establish a link between the veteran's 
in-service injury and current arthritis, the criteria for the 
establishment of service connection on a direct basis are not 
met.    
 
Secondary service connection

The veteran has alternatively contended that his back 
disability is secondary to his service-connected malaria.  

The veteran's medical records indicate a diagnosis of 
degenerative arthritis of the facet joints of the lumbar 
spine.  Wallin element (1) has been met.  Wallin element (2), 
a service-connected disability, has also been satisfied.  
[The Board observes in passing that malaria is the veteran's 
only service-connected disability.]

Concerning the final element, medical nexus, there is of 
record only one competent and probative medical opinion, the 
August 2005 VA opinion.  The August 2005 opinion was 
undertaken by the reviewing  physician with reference to the 
veteran's entire claims folder.  The medical reviewer found 
that the veteran's current low back disability was not as 
least likely as not related to in-service malaria.  
In reaching that conclusion the physician noted that there 
had been no recurrence of malaria since 1944, and that the 
veteran's back disability appeared to have been most impacted 
by a 1992 motor vehicle accident.  

 There is no competent medical evidence to the contrary.  As 
noted in the Board's prior remand, the veteran has not 
submitted any medical evidence showing a relationship between 
malaria and the back condition.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].  Moreover, as discussed above, to the 
extent the veteran himself asserts that such a nexus exists, 
this is not competent medical evidence.  See Espiritu, supra; 
see also See also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].   

In short, the competent medical evidence of record does not 
indicate a relationship between the veteran's service-
connected malaria and his a low back disability.  Element (3) 
has not been met.  

Conclusion

In summary, the Board has considered the veteran's claim of 
entitlement to service connection for a back disability on 
both direct and secondary service connection theories.  For 
reasons explained above, the competent medical evidence of 
record does not indicate that a medical nexus exists between 
events in service or the service-connected malaria and the 
veteran's current back disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

For reasons expressed above, a preponderance of the evidence 
is against the veteran's claim.  The benefits sought on 
appeal are therefore denied.  


ORDER

Entitlement to service connection for a back disability, 
including claimed as secondary to service-connected malaria, 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


